          Case 1:21-mj-00427-ZMF Document 8 Filed 05/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
               v.                               :       Case No: 21-MJ-427-ZMF
                                                :
JONATHAN ACE SANDERS, SR.,                      :
                                                :
               Defendant.                       :


    MOTION TO UNSEAL REDACTED STATEMENT OF FACTS IN SUPPORT OF
                       CRIMINAL COMPLAINT

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully submits this motion to unseal the redacted statement of facts in support

of the criminal complaint previously issued in the above-referenced matter.

                                SUGGESTIONS IN SUPPORT

       The Court signed a complaint and statement of facts in support of the criminal complaint

in the above-referenced case on May 14, 2021, and upon the Government’s motion placed the

redacted statement of facts in support of the criminal complaint under seal because the identified

defendant had not been arrested.

       The Government submits that the redacted statement of facts in support of the criminal

complaint no longer needs to remain sealed as the defendant in this case was arrested on May 25,

2021. The statement of facts in support of the criminal complaint should be made available to

defendant and his counsel if one is retained or appointed to him.

       Government counsel has been informed that the unredacted statement of facts in support

of the criminal complaint will remain sealed.



                                                    1
          Case 1:21-mj-00427-ZMF Document 8 Filed 05/25/21 Page 2 of 2




                                        CONCLUSION

       WHEREFORE, the United States respectfully requests that the Court enter an order

unsealing the redacted statement of facts in support of the criminal complaint.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 415793


                                             /s/Mona Lee M. Furst
                                      by:    MONA LEE M. FURST
                                             Assistant United States Attorney
                                             Detailee – Federal Major Crimes
                                             Kansas Bar No. 13162
                                             United States Attorney’s Office
                                             1200 Epic Center, Suite 1200
                                             Wichita, Kansas 67202
                                             Mobile No. (316) 213-7420
                                             Mona.Furst@usdoj.gov




                                                2
